Citation Nr: 1537719	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-08 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cold injuries of the upper and lower extremities with polyneuropathy.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Nathan D. Brewer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal of these issues.

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2012 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, as the claims on appeal are either being granted or withdrawn, the Veteran is not prejudiced by the Board's decision.  A waiver for this evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his June 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for cold injuries of the upper and lower extremities with polyneuropathy is requested.

2.  The Veteran's current right ankle disorder is shown to be etiologically related to his active military service.

3.  The Veteran's current acquired psychiatric disorder is shown to be etiologically related to his active military service.









(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for cold injuries of the upper and lower extremities with polyneuropathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for osteoarthritis of the right ankle is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and dysthymic disorder, is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran perfected a timely appeal of the cold injury residuals claim currently on appeal.  See April 2012 Substantive Appeal.  Subsequently, at his June 2015 Board hearing, the Veteran withdrew the cold injury residuals claim from the current appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the cold injury residuals claim.  Accordingly, the Board does not have jurisdiction to review the merits of this appeal, and it is dismissed.




II.  VA's Duties to Notify and Assist

In light of the fully favorable determination in the remaining issues, no further discussion of compliance with VA's duty to notify and assist is necessary.  

III.  Service Connection

The Veteran seeks service connection for a right ankle disorder and an acquired psychiatric disorder.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran have been exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the United States Court of Appeals for Veterans Claims (Court) held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has current diagnoses.  The Veteran was diagnosed with osteoarthritis of his right ankle in an October 2010 VA treatment record.  The Veteran was also diagnosed with anxiety disorder and dysthymic disorder by a private psychologist in a June 2015 medical opinion.  Further, the Veteran was diagnosed with a DSM-IV diagnosis of PTSD in an August 2010 VA treatment record.  

Regarding an in-service incurrence, the Veteran's  service treatment records (STRs) have been destroyed.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for a veteran to have some other evidence of a link between the current disorder and his or her active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

At his June 2015 Board hearing the Veteran testified that he injured his right ankle during his basic training.  Specifically, the Veteran stated that he was lying on the ground to fire at a target when a fellow solider ran over the Veteran and crushed the Veteran's right ankle.  See Board hearing transcript, page 3.  The Veteran stated that he was taken by ambulance to the hospital, diagnosed with a broken tibia and fibula, and put in a cast.  Id. at 4.  The Veteran continued to have problems with his right ankle during service and following service.  Id. at 6.  The Veteran denied any other post-service injuries or accidents to his right ankle.  Id. at 7-8.  The Veteran reiterated these same statements throughout his appeal period and to his treating physicians.  For instance, at an April 2004 VA treatment visit, the Veteran reported pain in his right ankle from an injury during his active military service.

The Board also finds that, while the evidence does not show the Veteran engaged in combat during service, the record contains credible supporting evidence reported in-service stressors occurred for the Veteran's currently diagnosed psychiatric diagnoses.  At his June 2015 Board hearing the Veteran testified that during his basic training, he observed a solider taking a bayonet and stabbing the beds of the other soldiers.  See Board hearing transcript, page 9.  The Veteran was in the last bunk and was just missed by inches from being stabbed.  Id. at 10.  The Veteran observed another soldier's bed being placed out in the cold while asleep, which caused the solider to get frostbite and die.  Id.  In a June 2015 private medical opinion, the psychologist also documented the Veteran's report of 
witnessing a fellow solider being electrocuted to death during service, which made the Veteran afraid for his own life.  The Veteran reiterated these same statements throughout his appeal period and to his treating physicians.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence establishes a link between the Veteran's current right ankle disorder and his active military service.  The Veteran's treating VA physician in an October 2010 medical opinion opined that it was most likely that the Veteran's current osteoarthritis of the right ankle was related to the fracture he sustained in basic training.  The Veteran told the physician that he fractured his right ankle during his active military service and had experienced problems with his right ankle since then.  The physician based his medical opinion on an examination of the Veteran and the Veteran's reported medical history.  The physician reasoned that an X-ray of the Veteran's right ankle revealed severe arthritis with evidence of old fractures.

Finally, regarding the psychiatric disorders, the evidence establishes a link between the Veteran's current psychiatric symptoms and the in-service stressors.  A private psychologist in a June 2015 medical opinion provided a positive nexus opinion following a review of the Veteran's recent VA treatment records and an examination of the Veteran.  The psychologist determined that it was at least
likely as not that the Veteran's currently diagnosed anxiety disorder originated while the Veteran was serving on active duty.  The psychologist also found that it was at least as likely as not that the Veteran's currently diagnosed dysthymic disorder was related to his experiences associated with his military service and efforts to cope with them over the course of his entire adult life.  The psychologist found the Veteran to be credible in his reported medical history and in-service experiences.  In October 2010, the Veteran's VA treating physician also diagnosed the Veteran with PTSD and then determined that the Veteran's PTSD was related to the Veteran's military training trauma.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right ankle disorder and an acquired psychiatric disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matters.  The claims are granted.  38 U.S.C.A. 5107(b) (West 2014);  38 C.F.R. 
§ 3.102 (2015).


ORDER

The claim of entitlement to service connection for cold injuries of the upper and lower extremities with polyneuropathy is dismissed.

The claim of entitlement to service connection for osteoarthritis of the right ankle is granted.

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and dysthymic disorder, is granted.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


